Case 8:21-cv-00120-CJC-KES Document 5 Filed 01/25/21 Page 1 of 1 Page ID #:12

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:


DEFEND OUR FREEDOMS FOUNDATION                             8:21−cv−00120−CJC−KES
                                        PLAINTIFF(S)

       v.
CHUCK SCHUMER , et al.

                                                            NOTICE TO FILER OF DEFICIENCIES IN
                                     DEFENDANT(S).
                                                                 ATTORNEY CASE OPENING




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

  1/21/2021                  2              REQUEST for summons, civil cover sheet
Date Filed                Doc. No.       Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):
An incorrect event was selected for Document No. 2. The correct event is Civil Cover Sheet
(CV−71). You are not required to take any action in response to this notice unless the Court so
directs.



                                           Clerk, U.S. District Court

Dated: January 25, 2021                    By: /s/ Luz Hernandez luz_hernandez@cacd.uscourts.gov
                                              Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
